Citation Nr: 1303392	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  04-15 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for Osler-Weber-Rendu syndrome (also known as hereditary hemorrhagic telangiectasia), due to or aggravated by VA treatment, including 1984 septoplasty surgery.

2.  Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for an acquired psychiatric disorder, including major depression and anxiety, including as secondary to Osler-Weber-Rendu syndrome due to or aggravated by VA treatment.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.  This appeal was last before the Board of Veterans' Appeals (Board) in September 2011 on appeal from a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The RO denied the claims and the Veteran subsequently appealed.  During the course of the appeal, jurisdiction of the claims files transferred to the VA RO in Los Angeles, California.  The Board remanded the appeal in September 2011 in order to obtain additional VA treatment record as well as medical opinions.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA paperless claims processing system revealed additional medical evidence pertinent to the present appeal.  This evidence has been carefully reviewed by the Board.

The Veteran postponed a hearing initially scheduled for July 2006.  Although he submitted a 'hearing options' form to VA in April 2010 indicating that he still wished to present testimony at a hearing before the Board, he did not appear at a subsequently scheduled May 2011 hearing.  In September 2011, the Board deemed the Veteran's hearing request withdrawn due to his failure to appear for the hearing without any indication of good cause.  His authorized representative submitted an August 2011 "Hearing Memorandum" and a November 2012 "Hearing Memorandum" both stating that "no further hearing is desired."  As such, the Board also finds that his hearing request has been actually withdrawn.  38 C.F.R. § 20.704 (2012).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.





REMAND

The Board must remand the claims file for the RO/AMC to comply with VA's duty to assist because the record reflects that additional evidence remains outstanding and a clarifying medical opinion is warranted.

VA is required by the Veterans Claims Assistance Act of 2000 (VCAA) to assist claimants by gathering all pertinent records of VA treatment and all identified private treatment records.  VA treatment records added to the claims file since the Board's September 2011 remand reflect that private pertinent treatment records are outstanding from multiple sources.  

The newly-associated VA treatment records show that the Veteran informed VA health care providers of the following: he received treatment at a hospital in Fort Collins for facial trauma in December 2007; he was referred to Dr. Hsu at Loma Linda University and Dr. Barbara at the University of California, San Francisco in April 2008 for the evaluation of facial pain that he claims to have experienced ever since undergoing VA septoplasty; he moved to a nursing facility, Valley Health Care, in 2011 and received ongoing primary medical care from a physician on staff at that facility.  While this case is in remand status, the RO/AMC must provide the Veteran with authorizations allowing for the release of these pertinent private treatment records.  The RO/AMC should also take appropriate steps to gather any additional VA records, generated since August 22, 2012 (the date of the last record associated with the claims file), and to associate them with the claims file.

The Veteran's claims file was provided to a VA examiner in July 2012 for the provision of an opinion as to whether or not any VA treatment had likely resulted in any additional disability with regard to Oslu-Weber-Rendu syndrome (HHT).  The examiner reviewed the claims file and opined that VA treatment had not resulted in any additional disability because the evidence showed approximately the same severity and frequency of nosebleeds and gastrointestinal bleeds prior to and after VA procedures.  However, the examiner did not address the Veteran's contentions that VA treatment resulted in facial pain and headaches.  Further, the claims file now reflects that additional pertinent medical evidence addressing those contentions is outstanding.

The Board finds that the examination report must be returned to the examiner for clarification after other appropriate development is completed.  38 C.F.R. § 4.2 (2012).  The report is not adequate because it does not acknowledge/discuss all of the Veteran's contentions.  See Dalton v. Nicholson, 21 Vet.App. 23 (2007).

The Veteran's claim for benefits under 38 U.S.C.A. § 1151 for an acquired psychiatric disorder, including major depression and anxiety, including as secondary to Osler-Weber-Rendu syndrome due to or aggravated by VA treatment, also must be remanded.  This claim is inextricably intertwined with the claim for benefits under 38 U.S.C.A. § 1151 for Osler-Weber-Rendu syndrome (also known as hereditary hemorrhagic telangiectasia) as due to or aggravated by VA treatment.  Harris v. Derwinski, 1 Vet.App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Gather any outstanding VA treatment records generated after August 22, 2012 and associate them with the claims file.

2. Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record.  Provide him with forms authorizing the release of any identified outstanding private treatment records.  These records include, but are not limited to, records from the following sources:

a. A hospital in Fort Collins that treated him for facial trauma in December 2007; 

b. Dr. Hsu at Loma Linda University;

c. Dr. Barbara at the University of California, San Francisco; and

d. Valley Health Care. 

Make at least two (2) attempts to obtain records from any identified source.  Any available records must be associated with the claims file.  If any records are not available, inform the Veteran and request that he submit any copies in his possession.

3. Review the claims file and ensure that the above-directed development has been completed in full.  If any additional development is necessary, take appropriate steps.  

4. Subsequently, in accordance with 38 C.F.R. § 4.2, return the Veteran's claims file to the examiner who conducted the July 2012 file review.  If that examiner is not available, provide the claims file to another examiner of suitable background and experience to render an opinion as to whether any VA treatment has resulted in any additional disability to the Veteran with regard to his Osler-Weber-Rendu syndrome (HHT).

The claims folder and a copy of this remand must be made available to the examiner, who must specifically acknowledge receipt and review of these materials in any report generated.  Although the examiner has an independent responsibility to review THE ENTIRE claims file, his or her attention is called to the Veteran's contentions that he experiences a facial pain and headaches as a result of VA treatment, to specifically include VA surgical procedures in March 1994 and June 1997. The examiner's attention is also called to any private treatment records associated with the claims file as a result of this remand, noting that the current record indicates that Doctors Hsu and Barbara consulted on the issue of the etiology of any facial pain and headaches.

The examiner must again provide an opinion as to whether the Veteran developed any additional disability due to Osler-Weber-Rendu syndrome in connection with VA treatment and, if so: (1) whether it is at least as likely as not that this additional disability was reasonably foreseeable; and (2) whether it is at least as likely as not that this additional disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment.  In all conclusions, the examiner must explain the medical basis or bases, with identification of the evidence of record. 

The examiner is requested to provide a complete explanation for his or her opinions, based on his or her evidentiary review, clinical experience, medical expertise, and established principles.  If the examiner deems necessary, he or she should consult with other medical providers to render the requested opinions.  If the examiner is unable to render the requested opinions, he or she must explain why. 

5. Readjudicate the remanded claims.  If the claims are not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop the claim is both critical and appreciated. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet.App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


